Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 9/8/2021 in which Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/8/2021 were filed after the mailing date of the application on 3/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 9, 12, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”).
As to Claim 1, Toba teaches a multimedia signal transmission control system (an AV system 100 is formed of a source device 110 and a sink device 120, see ¶ 0050; Fig. 1), comprising: a transmitter control circuit, configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3; when transmitting the first and second video signals as divided video signals...a message indicating second information for establishing synchronization with another divided video signal. The second information [control signal] is formed from time code information and sequence information indicating the sequence order of the frames containing the time code indicated by the time code information, see ¶ 0059), and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3); and 
a receiver control circuit, coupled to the transmitter control circuit, configured to receive the plurality of first hybrid data packets in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of , and configured to receive the plurality of second data packets in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3), wherein the receiver control circuit is configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to provide the control signal and the plurality of multimedia signals to a display module (sink device 120 includes...a frame alignment unit 125, see ¶ 0065; data receiving units 122a and 122b...receives a video signal and an audio signal from the source device 110, see ¶ 0060; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069; sink device 120 is, for example, a television receiver or a projector, see ¶ 0050).  

Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets. The suggestion/motivation would have been in order to determine whether the determined scan rate is equal to a scan rate of a previous image frame (see Abstract).
As to Claim 3, Toba and Nakashima depending from Claim 1, Toba teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio .  
As to Claim 4, Toba and Nakashima depending from Claim 1, Toba teaches wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3); and 
a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals (data transmission unit 112 (112a, 112b) of , and 
also configured to generate the plurality of second data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3).  
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
As to Claim 7, Toba and Nakashima depending from Claim 1, Toba teaches wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal (sink device ; and 
a receiver interface circuit, coupled to the transmitter control circuit, the first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to generate a first input signal and a second input signal (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), respectively, 20and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively (the selector switch 235 selects the video signal and the audio signal supplied from the selector , 
wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc .  
Nakashima teaches unpack the plurality of second data hybrid packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
As to Claim 9, Toba teaches a transmitter control circuit, applicable to a multimedia signal transmission control system (an AV system 100 is formed of a source device 110 and a sink device 120, see ¶ 0050; Fig. 1), wherein the transmitter control circuit is configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3; when transmitting the first and second video signals as divided video signals...a message indicating second information for establishing synchronization with another divided video signal. The second information [control signal] is formed from time code information and sequence information indicating the sequence order of the frames containing the time code indicated by the time code , and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3); and 
wherein when the transmitter control circuit is coupled to a receiver control circuit, the receiver control circuit receives the plurality of first hybrid data packets in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; Fig. 3), and receives the plurality of second data packets in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3), wherein the receiver control circuit unpacks the plurality of first hybrid data packets and the plurality of second data packets, so that the transmitter control circuit provides the control signal and the plurality of multimedia signals to a display module through the receiver control circuit (sink device 120 includes...a frame alignment unit 125, see ¶ 0065; data receiving units 122a and 122b...receives a video signal and an audio signal from the source device 110, see ¶ 0060; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069; sink device 120 is, for example, a television receiver or a projector, see ¶ 0050).  
Toba does not expressly disclose a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets.
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia 
As to Claim 11, Toba and Nakashima depending from Claim 9, Toba teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3).  
As to Claim 12, Toba and Nakashima depending from Claim 9, Toba teaches wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits ; and 
a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and 
also configured to generate the plurality of second data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3).  
Nakashima teaches generate the plurality of second data hybrid packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (audio signals and the control .
As to Claim 15, Toba teaches a receiver control circuit, suitable for a multimedia signal transmission control system, wherein the receiver control circuit is configured to be coupled to a transmitter control circuit (an AV system 100 is formed of a source device 110 and a sink device 120, see ¶ 0050; Fig. 1), the transmitter control circuit is configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3; when transmitting the first and second video signals as divided video signals...a message indicating second information for establishing synchronization with another divided video signal. The second information [control signal] is formed from time code information and sequence information indicating the sequence order of the frames containing the time code indicated by the time code information, see ¶ 0059), and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding ; and 
wherein the receiver control circuit is configured to receive the plurality of first hybrid data packets in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; Fig. 3), and configured to receive the plurality of second data packets in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3), wherein the receiver control circuit is configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to provide the control signal and the plurality of multimedia signals to a display module (sink device 120 includes...a frame alignment unit 125, see ¶ 0065; data receiving units 122a and 122b...receives a video signal and an audio signal from the source device 110, see ¶ 0060; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second .  
Toba does not expressly disclose a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets.
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets. The suggestion/motivation would have been in order to determine whether the determined scan rate is equal to a scan rate of a previous image frame (see Abstract).
As to Claim 17, Toba and Nakashima depending from Claim 15, Toba teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3).  
As to Claim 18, Toba and Nakashima depending from Claim 15, Toba teaches wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal (sink device 120A [receiver control circuit] includes selector swtiches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116); and 
a receiver interface circuit, coupled to the transmitter control circuit, the first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to generate a first input signal and a second input signal (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3; frame arrangement unit 125 performs frame , respectively, 20and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively (the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118), 
wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal , and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3).  
Nakashima teaches unpack the plurality of second data hybrid packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Claims 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) and in further view of U.S. Patent Publication 2010/0033627 to Hayashi et al (“Hayashi”).
As to Claim 2, Toba and Nakashima depending from Claim 1, Toba and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a blanking period of the image data by the HDMI source 160 of the video camera 141 vary depending upon the type of the content, in the present embodiment, depending upon whether or not the content is a still picture. The television receiver 142 can display an image based on the image data in an optimum color space and an optimum gradation in accordance with the type of the content, see ¶ 0295).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
As to Claim 10, Toba and Nakashima depending from Claim 9, Toba and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
As to Claim 16, Toba and Nakashima depending from Claim 15, Toba and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a blanking period of the image data by the HDMI source 160 of the video camera 141 vary depending upon the type of the content, in the present embodiment, depending upon whether or not the content is a still picture. The television .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
Claims 5, 8, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) in further view of U.S. Patent Publication 2008/0317440 to Shoji et al (“Shoji”) and in further view of U.S. Patent 11,205,400 to Jang.
As to Claim 5, Toba and Nakashima depending from claim 4, Toba teaches wherein the signal distribution circuit comprises: a demultiplexer, configured to receive the control signal, and coupled to the first output terminal and the second output terminal; and the demultiplexer to distribute the control signal to one of the first output terminal and the second output terminal (frame dividing unit 114 divides the video signal (image data) and the audio (audio data) by frame or in units of frames, see ¶ 0054; when transmitting the first and second video signals as divided video signals, the data transmission units 112a and ,
Toba and Nakashima do not expressly disclose a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module.
Shoji teaches a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the 
Toba, Nakashima and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba, Nakashima and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 8, Toba and Nakashima depending from claim 7, Toba teaches wherein the signal combination circuit comprises: a multiplexer, coupled to the first input terminal and the second input terminal, and configured to receive the first input signal and the second input signal; the multiplexer to provide one of the first input signal and the second input signal as the control signal to the display module (sink device 120A [receiver control circuit] includes selector ,
Toba and Nakashima do not expressly disclose a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  
Shoji teaches a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a 
Toba, Nakashima and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba, Nakashima and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 13, Toba and Nakashima depending from claim 12, Toba teaches wherein the signal distribution circuit comprises: a demultiplexer, configured to receive the control signal, and coupled to the first output terminal and the second output terminal; and the demultiplexer to distribute the control signal to one of the first output terminal and the second output terminal (frame dividing unit 114 divides the video signal (image data) and the audio (audio data) by frame or in units of frames, see ¶ 0054; when transmitting the first and second ,
Toba and Nakashima do not expressly disclose a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module.
Shoji teaches a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach a transmitter counting circuit, configured to control, according to a 
Toba, Nakashima and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba, Nakashima and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 19, Toba and Nakashima depending from claim 18, Toba teaches wherein the signal combination circuit comprises: a multiplexer, coupled to the first input terminal and the second input terminal, and configured to receive the first input signal and the second input signal; the multiplexer to provide one of the first input signal and the second input signal as the control signal to the display module (sink device 120A [receiver control circuit] includes selector swtiches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116; sink device 120 is, for example, a television receiver or a projector, see ¶ 0050),
Toba and Nakashima do not expressly disclose a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  
Shoji teaches a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the .
Claims 6, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) in further view of U.S. Patent Publication 2008/0317440 to Shoji et al (“Shoji”).
As to Claim 6, Toba and Nakashima depending from claim 1, Toba teaches the transmitter control circuit transmits the plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3; when transmitting the first and second video signals as divided video signals...a message indicating second information for establishing synchronization with another divided video signal. The second information [control signal] is formed from time code information and sequence information indicating the sequence order of the frames containing the time code indicated by the time code information, see ¶ 0059). 
Toba and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is 
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014),
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input signal is directly determined using data on the number of horizontal pixels (resolution) and the number of vertical pixels (resolution) which are transmitted from the source device and the frame frequency determined from the received data in the sink device. As a result, demodulation of actually received data and processing of counting the number of pixels, see ¶ 0058), 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
As to Claim 14, Toba and Nakashima depending from claim 9, Toba and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, 
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014),
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input signal is directly determined using data on the number of horizontal pixels (resolution) and the number of vertical pixels (resolution) which are transmitted from the source device and the frame frequency determined from the received data in the sink device. As a result, demodulation of actually received data and processing of counting the number of pixels, see ¶ 0058), 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
As to Claim 20, Toba and Nakashima depending from claim 15, Toba teaches the transmitter control circuit transmits the plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a 
Toba and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module.  
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the 
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input , 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Toba and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EBONI N GILES/Examiner, Art Unit 2694      



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694